Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 30, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  162425                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
            Plaintiff-Appellee,                                                                         Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  v                                                                 SC: 162425                                        Justices
                                                                    COA: 342440
                                                                    Wayne CC: 92-000334-FC
  MONTEZ STOVALL,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the November 5, 2020
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether the defendant’s parolable life
  sentences for second-degree murder were the result of an illusory plea bargain; (2)
  whether the defendant’s sentences violate the prohibition against “cruel and unusual
  punishments” found in the Eighth Amendment to the United States Constitution, and/or
  the prohibition against “cruel or unusual punishment” found in Const 1963, art 1, § 16,
  where he was under the age of 18 at the time of the offenses; (3) whether the Parole
  Board’s “life means life” policy renders the defendant’s sentences unconstitutional under
  Miller v Alabama, 567 US 460 (2012), and Montgomery v Louisiana, 577 US 190 (2016);
  (4) whether, pursuant to Miller and Montgomery, the trial court was required to take the
  defendant’s youth into consideration when accepting his plea and ruling on his motion for
  relief from judgment; and (5) whether the Parole Board is similarly required to take his
  youth into consideration when evaluating him for release on parole. The appellant’s brief
  and appendix shall be filed by September 27, 2021, with no extensions except upon a
  showing of good cause. The time for filing the remaining briefs shall be as set forth in
  MCR 7.312(E). The time allowed for oral argument shall be 20 minutes for each side.
  MCR 7.314(B)(1).

        The Prosecuting Attorneys Association of Michigan, the Criminal Defense
  Attorneys of Michigan, Juvenile Law Center, the Juvenile Sentencing Project, and the
  American Civil Liberties Union Fund of Michigan are invited to file briefs amicus curiae.
  Other persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 30, 2021
           p0427
                                                                               Clerk